ROBERT P. SMITH, Jr., Chief Judge.
The employer and carrier appeal an order awarding this workers’ compensation claimant six weeks of temporary total disability benefits and finding that he suffered a permanent physical impairment, but denying any permanent wage loss benefits. We affirm the six-week period of temporary benefits. However, since claimant’s doctor had returned him to work during that period, the deputy should have awarded temporary partial wage loss benefits instead of temporary total disability benefits. Section 440.15(4), Fla.Stat. (1979). The monetary result is the same, so we simply modify the award. See Holiday Care Center v. Scriven, 418 So.2d 322 (Fla. 1st DCA 1982).
Apparently to avoid any res judicata application of this order to future wage loss claims, appellants also contest the deputy’s finding that claimant suffered permanent impairment. We agree this finding was erroneous because the medical testimony established that claimant had no ratable impairment of his back, neck or shoulder under the applicable chapter of the American Medical Association’s Guides to the Evaluation of Permanent Impairment. Use of the AMA Guides is mandatory in this case. Paradise Fruit Co. v. Floyd, (Fla. 1st DCA 1982) [1982 FLW 1899]. Since the existence of a permanent impairment under the Guides is the prerequisite to any permanent wage loss award under section 440.-15(3)(b)l, we need not reach the issue on cross-appeal of whether denial of such benefits was error.
Accordingly, the deputy’s order is AFFIRMED in part, as modified, and REVERSED in part.
SHIVERS and THOMPSON, JJ., concur.